The court below having found that the establishment of an incinerator plant, with the most approved appliances, and its normal operation, including the convergence of wagons bearing garbage, is not a nuisance per se, and there being evidence upon which to base that finding, following our usual rule in cases of alleged nuisances, the decree must be affirmed. If the operation of the plant does become a nuisance in fact, appellants have their remedy, either by a new proceeding or under the present bill, of which the court below will retain jurisdiction.
The other questions raised have been passed upon in support of the decree of the court below in Sheets et al. v. Armstronget al., 307 Pa. 385, and other decisions.
The erection and operation of the incinerator plant by the City was in its proprietary capacity. See Gemmill v. Calder etal., 332 Pa. 281. This latter case could not have been decided as it was if such had not been the holding. This, however, does not affect the conclusion reached in the present case.
Decree affirmed at appellants' cost. *Page 123